 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                       Case No. 2:20-cr-004-RFB-VCF-1

10                                   Plaintiff,       Stipulation for Extension of Discovery
                                                      Deadline
11                        vs.

12    BRENDA TOLENTINO-ESTRADA

13                                  Defendant.

14

15              IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, Travis Leverett, Assistant United States Attorney,

17   counsel for the United States of America and Heidi Ojeda, counsel for defendant Brenda

18   Tolentino-Estrada:

19              THAT THE DISCOVERY DEADLINE CURRENTLY SET FOR March 13,

20   2020 be vacated and set to April 13, 2020 to reflect the Court’s continuance of the trial date

21   in this matter. See ECF 22.

22              This stipulation is entered into for the following reasons:

23      1. The government is waiting to obtain the results of a fingerprint analysis that was

24          conducted on packages found in the defendant’s car.
 1   2. The Court granted the parties’ Stipulation (ECF No. 22), extending the trial dates in

 2      this case.

 3   3. Defense counsel and counsel for the government agree to the extension of time and

 4      further agree that defense counsel may file any substantive motions related to the

 5      outstanding discovery after receiving that discovery.

 6   4. Denial of this request for extension of time could result in a miscarriage of justice.

 7

 8   Dated this 12th day of March 2020.

 9
                                                        Respectfully Submitted,
10
                                                        NICHOLAS A. TRUTANICH
                                                        United States Attorney
11

12                                                      /s/ Travis Leverett
                                                        TRAVIS LEVERETT
13                                                      Assistant United States Attorney
14
                                                        /s/ Heidi Ojeda
15                                                      HEIDI OJEDA
                                                        Counsel for Brenda Tolentio-Estrada
16

17

18

19

20

21

22

23

24
                                             2
 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                        Case No. 2:20-cr-004-RFB-VCF-1
10
                                      Plaintiff,       Stipulation for Extension of Discovery
11                                                     Deadline
                             vs.
12
      BRENDA TOLENTINO-ESTRADA
13
                                      Defendant.
14

15                                       FINDINGS OF FACT

16          Based on the pending Stipulation of counsel, and good cause appearing therefore,

17   the Court finds that:

18          1. The period within which the government may produce discovery is hereby

19              extended from March 13, 2020 to April 13, 2020

20          2. Counsel for the defendant may file substantive motions related to the

21              outstanding discovery after having reviewed such discovery.

22          3. The government is waiting to obtain the results of a fingerprint analysis that was

23              conducted on packages found in the defendant’s car.

24
                                                   3
 1          4. Both counsel for the defendant and counsel for the government agree to the

 2             continuance.

 3          For all of the above-stated reasons, the ends of justice would best be served by an

 4   extension of the discovery deadline.

 5                                             ORDER

 6          IT IS ORDERED that the discovery deadline currently scheduled for March 13,

 7   2020 be extended to April 13, 2020.

 8

 9          DATED this 12th
                       ____ day of March 2020.

10

11                                              __________________________________
                                                RICHARD F. BOULWARE, II
12                                              UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
